Tuck, J.,
delivered the opinion of this court.
We are of opinion that the ruling of the court below on the demurrer was correct, and affirm the judgment.
All the defects in the indictment, suggested in behalf of the plaintiff in error, are within the act of 1852, ch. 63, and for none of them can the judgment be reversed. The act, in effect, makes the margin part of the indictment, and thus cures the supposed defect as to want of a venue. Its design was to relieve prosecutions against offenders from some of the technical refinements existing at common law, and should be construed rationally. Keller vs. State, 11 Md. Rep., 525. We cannot suppose that the accused, with that indictment, before *236him, could be ignorant that he was charged with the commission of a larceny in Prince Georges county, and that his defence must be shaped accordingly.
(Decided June 26th, 1858.)
The other objections to the indictment, if defects at all, are mere imperfections in matters of form, which, in the language of the act, “did not tend to the prejudice of the defendant.”
As the reasons assigned in support of the motion in arrest of judgment, are based on matters which, if available at all, might be urged on demurrer, the act of Assembly denies to the plaintiff in error any benefit of that motion. The subject of the motion, however, was necessarily considered in disposing of the demurrer.

Judgment affirmed.